Citation Nr: 1339744	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-18 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for neuropathy of the right upper extremity, to include as secondary to service-connected status-post right distal clavicle resection with chronic rotator cuff tendinitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1974 to December 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In December 2011, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  As will be discussed below, the Board must remand the case again because the file does not reflect substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's claim.  A review of the documents in the Virtual VA paperless files reveals VA treatment notes that are relevant to the issue on appeal and a statement from the Veteran's representative.  The RO or the Appeals Management Center (AMC) did not consider the VA treatment records and readjudicate the issue in a subsequent supplemental statement of the case (SSOC).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

A review of the record shows that some of the prior directives from the April 2013 remand were not completed.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

In the December 2011 remand, the Board directed the RO/AMC to obtain a VA medical opinion to determine the nature and etiology of any neuropathy of the right upper extremity that may be present.  The examiner was requested to identify all right upper extremity neurological disorders that have been present at any point during the pendency of the appeal.  If the examiner determined that the Veteran had not had neuropathy of the right upper extremity at any point during the pendency of the appeal, he or she was requested to address the previous diagnoses of record, including moderate ulnar neuropathy localized to the right elbow, cervical radiculitis, right shoulder pain, right cervical facet joint syndrome, multilevel degenerative disc disease of the cervical spine, and degenerative stenosis of the cervical spine.  For each diagnosis identified, the examiner was requested to "state whether it is at least as likely as not that the disorder is causally or etiologically related to his military service, including his shoulder surgery."  If not, he or she was requested to comment "as to whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by his service-connected status-post right distal clavicle resection with chronic rotator cuff tendinitis" (emphasis in original remand directive).  

The Veteran was provided a VA peripheral nerves examination in January 2012.  The examiner determined that there was no clinical or electrodiagnostic evidence of cervical radiculopathy or nerve impingement of the shoulder.  Rather, the examiner noted that there was clinical electrodiagnostic evidence of mild to moderate right ulnar neuropathy at the elbow.  The examiner opined that the right ulnar neuropathy at the elbow was not related to military service.  However, the examiner did not address whether the right ulnar neuropathy was related to the Veteran's in-service right distal clavicle resection or whether it was either caused by or permanently aggravated by his service-connected status-post right distal clavicle resection with chronic rotator cuff tendinitis.  Therefore, a clarifying opinion is necessary for the purpose of determining the nature and etiology of any and all neuropathy of the right upper extremity that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his neuropathy of the right upper extremity.

After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

A specific request should also be made for any outstanding VA medical records dated from May 2013 to the present.

2.  The RO/AMC should obtain a clarifying medical opinion from the VA examiner who conducted the January 2012 VA peripheral nerves examination, or, if he is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has neuropathy of the right upper extremity that is related to military service, to include his in-service right distal clavicle resection.  

The examiner should also opine whether it is at least as likely as not that the Veteran's current neuropathy of the right upper extremity is either caused by or aggravated by the Veteran's service-connected status-post right distal clavicle resection with chronic rotator cuff tendinitis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The RO/AMC should review the examination report to ensure that it is in complete compliance with this remand.  If the report is deficient in any manner, the RO/AMC should implement corrective procedures. 

4.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


